July 6, 2015           __-
Twelfth Court of Appeals                               TnXDuTcOURTOFJAPPEALS
1517 W. Front. St., Ste 354
Tyler, Texas    75702
                                                         12thCoyrtolA^Ei2li^ict
                                                               JUL 13 2015
RE: No. 12-14-00332-CV
      Robert C. Morris vs. Sherri Milligan Et Al.              TYLER TEXAS
                                                          CATHY S.LUSK.CLI
Dear Court Clerk,


       Please find enclosed my Appellant's Opposition To Appellee's Motion For Extension
Of Time to be filed and presented to the Court for consideration and ruling, in the
above styled numbered cause.
       Please note on this date, a true and correct copy has been served upon the
opposing counsels in this matter.
       Thank you for your time and assistance in this matter, it is greatly appreciated
and welcomed.


                                                       Sincerely,




                                                       Robert C. Morris
                                                       Appellant Pro Se
                                                      TDCJ-ID # 1311083
                                                       Smith Unit
                                                       1313 CR 19
                                                       Lamesa, TX     79331

enclosure(s): l(3pgs)

cc:   file
      Veronica Chidester, Asst. AG
      Patrick Brezik, Asst. AG
                                             IN    THE
                                 TWELFTH    COURT       OF   APPEALS
                                       TYLER,          TEXAS


ROBERT C. MORRIS                                  §
                                                                     NO.   12-14-00332-CV
vs.                                               §
                                                                       T/C NO.    349-
                                                                           FILED IN Cw
SHERRI MILLIGAN, ET AL.                           §                         12thQourt£

                        APPELLANT'S    OPPOSITION            TO APPELLEE'S
                                                                              r
                            MOTION    FOR   EXTENSION          OF   TIME


TO    THE   HONORABLE   COURT:

       COMES NOW, Robert C. Morris, Appellant Pro Se, in the abrw^_s^yTed~number€
cause, and respectfully files and submits this his Opposition To Appellee's Motion
For Extension Of Time. Morris shows the following in his opposition.

                                                  I.

       The Court filed Morris's appellate brief on April 20, 2015, however the Appellee's
counsel received his copy several days prior, as the Certificate of Service and
Motion For Leave indicates, as an issue with the postmark delayed the Court's official
filing. Thus, the Appellee had over 30 days to prepare and file it's brief. It did
not by the May 20, 2015 deadline.
      On June 18, 2015, Morris inquired with the Court regarding the Appellee's brief
or Motion For Extension of Time having been filed. The Court responded on June 24,
2015 with a letter stating that the Appellee's had not filed anything, which was
e-mailed to Appellee's counsel.
      On June 29, 2015, the Appellee's filed a Motion For Extension of Time, which
Morris received notification from the Court in a letter dated the same date, received
on June 2, 2015. However, Morris has not been served a copy of Appellee's motion
as of this date of filing this opposition.

                                              II.

      The Court should deny Appellee's Motion For Extension of Time due to the late
filing date. The Rules of Appellate Procedure clearly states time for filing for
an extension of time, which must be within 10 days of the filing deadline. T.R.A.P.£§.6
The Appellee's motion is way beyond that deadline, as it was filed 39 days after
filing deadline for brief and only after notice from the Court 34 days later past
deadline.

      The Court should strike the Appellee's Motion for failure to serve a copy on
opposing party, as required by the Rules of Appellate Procedure. T.R.A.P. 9*f This
is the second incident the Attorney General's Office has failed to serve Morris
a copy of a pleading filed. The other was in the U.S. Court of Appeals For The Fifth
Circuit case.
     Finally, the Court should deny Appellee's Motion for unreasonable reason for
delay, due to the lack of diligence by said counsel(s) for Appellees. Morris noticed
a different counsel from previous letters from the Court and proceedings at the
District Court level. If counsel of record has changed, once again, no notice has
been provided. This reason for delay - change of counsel - is the second time in
this case that the Appellees relied upon change of counsel for failure to timely
file a pleading.
     Appellant Morris is proceeding Pro Se, who while not held to the same standards,
must still meet every deadline set by the rules. If Morris misses a deadline by
some 30 days with no request for extension of time timely filed, he would be denied
and waive any claims, arguments or response. The Appellee's would be the first to
request such a ruling from the Court against Morris.
     The Attorney General is held to the higher standard due to the professionalism
and education. There cannot be any legitimate reason for not complying with filing
deadlines. The Attorney General sure be considered deficient in his performance for
such action.

     Therefore, Morris contends the Appellee's have failed to adhere to the Rules
of Appellate Procedure and based upon decisions by the various courts have waived
the right to file appellate brief in this matter. Thus the Court should deny Motion
For Extension of Time for failure to timely file such request and strike any Appellee
arguments or counter-claims on the issues raised by Morris. The Court should further
strike the Motion for failure to serve Morris a copy.

                                       PRAYER

     WHEREFORE, PREMISES CONSIDERED, the Appellant Robert C. Morris, prays this
Honorable Court denies the Appellee's Motion For Extension of Time for the reasons
put forth herein and Orders the waiver of any claims or arguments.
                                                        Respectfully Submitted,
DATED: July 6, 2015

                                                        Robert C. Morris
                                                        Appellant Pro Se
                                                        TDCJ-ID # 1311083
                                                        Smith Unit
                                                        1313 CR 19
                                                        Lamesa, Texas 79331
                              CERTIFICATE    OF   SERVICE



     I, Robert C. Morris, declare under penalty of perjury, that the foregoing is true
and correct, and further certify that a true and correct copy has been served upon
Veronica Chidester, Asst Attorney General, PO Box 1748, Austin, Texas 78767 and
Patrick Brezik, Asst. Attorney General, PO Box 12548, Austin, Texas 78711-2548 by
placing in the Smith Unit/TDCJ-ID Prison Mail System on this the 6th Day of July, 2015.




                                                            C. Morris
                                                     Applicant Pro Se
                                                     TDCJ-ID # 1311083
                                                     Smith Unit
                                                     Dawson County, Texas